Citation Nr: 0426089	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dysthymia on a 
direct basis or as secondary to service-connected 
disabilities of paravertebral myositis, left leg gunshot 
wound residuals, right eye pterygium, and tonsillectomy.  

2.  Entitlement to special monthly compensation based on need 
for regular aid and attendance or by reason of being 
housebound due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served periods of active duty in the Army from 
July 1944 to November 1948 as well as from January 1949 to 
November 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  Dysthymia of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

3.  The veteran does not have dysthymia that is related to 
any service-connected disability.

4.  The veteran has service-connected disabilities of 
paravertebral myositis, left leg gunshot wound residuals, 
right eye pterygium, and tonsillectomy, which are given a 
combined disability rating of 80 percent, effective from May 
28, 1997.  The veteran was also granted entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU), effective from May 28, 1997.   

5.  The veteran's service-connected disabilities alone do not 
render the veteran so helpless as to be in need of the 
regular aid and attendance of another person.

6.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disabilities.

CONCLUSIONS OF LAW

1.  Dysthymia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Dysthymia is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310(a) (2003).

3.  The criteria for entitlement to special monthly 
compensation by reason of being in need regular of aid and 
attendance or based on housebound status have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Dysthymia

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2003).  Dysthemia, 
however, is not included in the list of such disorders.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).
A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran contends that he currently suffers from dysthymia 
incurred in active service or alternatively, as secondary to 
his service-connected disabilities of paravertebral myositis, 
left leg gunshot wound residuals, right eye pterygium, and 
tonsillectomy. After a review of the evidence, the Board 
finds that his contentions are not supported by the record, 
and that his claim of service connection for dysthymia on a 
direct and secondary basis must fail.

The veteran is currently rated as 60 percent disabled for 
residuals of paravertebral myositis and pelvic tilt with 
clinical bilateral L4-L5, S1 lumbar radiculopathy, effective 
from May 28, 1997.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292-5293 (2003).  In addition, the veteran is rated 40 
percent disabled for residuals of left leg gunshot wound with 
fracture of tibia and fibula, effective from May 28, 1997.  
See 38 C.F.R. §§ 4.71a, 4.71b, Diagnostic Codes 5312-5270 
(2003).  The veteran is also rated as 10 percent disabled for 
residuals of pterygium of the right eye, effective from May 
28, 1997.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 
(2003).  The veteran has a noncompensable rating assigned for 
residuals of a tonsillectomy, effective from June 26, 1959.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6599-6518 (2003).  
Finally, the veteran was also granted entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU), effective from May 28, 1997.  See 
38 C.F.R. § 4.16 (2003).       
The veteran's service medical records are void of any 
complaint, diagnosis, or treatment for dysthymia.  

In a VA treatment record dated in June 1997, the veteran's 
symptoms were noted as anxiety, irritability, and aggressive 
behavior.  An assessment of chronic psychiatric condition was 
listed in the record.  It was also noted that the veteran 
exhibited poor judgment and insight as well as an anxious 
mood.  In an October 1997 VA treatment note, the veteran 
stated that he was feeling better, more relaxed, and sleeping 
better.  An assessment of chronic, psychiatric condition not 
acutely exacerbated was listed in the record.  The veteran 
complained that during the last two years he had experienced 
sadness, irritability, insomnia, loss of interest for daily 
activities, inability to concentrate, and anxiety in a May 
2001 treatment note from the VA Mental Health Clinic.  The 
examiner noted that the veteran had a normal thought content, 
depressed mood, appropriate affect, normal abstraction, 
intact memory, and adequate hygiene.  An assessment of 
depressive disorder NOS (not otherwise specified) was listed 
in the report.  In addition, the veteran was rated as 65 on 
the Global Assessment of Functioning Scale (GAF) in the 
examination report.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score ranging 
between 61 to 70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  
 
In an August 2002 VA examination report, the veteran 
complained of irritability, quarrels with his wife, insomnia, 
and impulse control as well as depression, weakness, and lack 
of desire to do anything.  The examiner noted that the 
veteran was adequately groomed, with a constricted affect and 
slightly anxious mood.  It was further noted that the veteran 
had clear speech, fair memory, fair insight and judgment, and 
good impulse control.  The examiner stated that the veteran 
was not hallucinating nor was he suicidal or homicidal.  A 
diagnosis of dysthymia was listed in the August 2002 report.  
In addition, the veteran was rated as 70 on the Global 
Assessment of Functioning Scale (GAF) in the examination 
report.  As noted above, according to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score ranging 
between 61 to 70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The examiner opined that 
"based on the veteran's history, records, and evaluation, we 
consider that his neuropsychiatric condition is not secondary 
to his service-connected back condition".   

In considering the veteran's claims of direct and secondary 
service connection, the Board acknowledges the veteran's 
complaints of dysthymia due to his service-connected 
disabilities.  As noted above, his opinion alone cannot meet 
the burden imposed by 38 C.F.R. §§ 3.303 and 3.310 with 
respect to the relationship between events incurred during 
service, his service-connected disabilities, and his current 
complaints of dysthymia.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, as noted above, the statements given by 
the veteran qualify as lay evidence.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  

In this case, competent medical evidence of record does not 
show that the veteran's claimed dysthymia is etiologically 
related to his periods of active service.  Service medical 
records do not reflect that he suffered from dysthymia while 
in service.  In addition, the veteran's current psychiatric 
complaints diagnosed as dysthymia as well as depressive 
disorder are first noted in the VA outpatient treatment 
records in 1997, over 39 years after the veteran's separation 
from active service.  Competent medical evidence of record 
does not provide any evidence that the veteran has a current 
psychiatric disability that is attributable to his periods of 
active military service.  The Board finds that service 
connection for dysthymia is not warranted.

Other than the veteran's own statements, none of the evidence 
of record shows that the veteran has a current psychiatric 
disability that is proximately due to his service-connected 
disabilities of paravertebral myositis, left leg gunshot 
wound residuals, right eye pterygium, and tonsillectomy.  The 
Board also acknowledges that in August 2002 VA examination 
report, the examiner specifically opined that the veteran's 
claimed current psychiatric disability is not secondary to 
his service-connected back disability.  Competent medical 
evidence of record does not show that the veteran's current 
diagnosed psychiatric disability of dysthymia is proximately 
due to any of his service-connected disabilities, including 
paravertebral myositis, left leg gunshot wound residuals, 
right eye pterygium, and tonsillectomy.  In addition, it is 
not claimed nor is it shown that the veteran's service-
connected disabilities aggravated any nonservice-connected 
disability.

In weighing the competent medical evidence of record 
concerning the claimed relationship between dysthymia and 
service-connected disabilities of paravertebral myositis, 
left leg gunshot wound residuals, right eye pterygium, and 
tonsillectomy, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  The Board finds 
that since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of dysthymia as secondary to service-connected 
disabilities of paravertebral myositis, left leg gunshot 
wound residuals, right eye pterygium, and tonsillectomy is 
not warranted.

II.  Entitlement to Special Monthly Compensation - Aid and 
Attendance, Housebound

Special monthly compensation is payable to a veteran by 
reason of being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  See 38 C.F.R. § 
3.350(b) (2003).  The following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; inability of the veteran to 
feed himself through the loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from the hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a) (2003).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires the veteran to remain in bed.  The fact that veteran 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  See 
38 C.F.R. § 3.352(a) (2003).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. § 
3.350(i)(2) (2003).

As discussed above, the veteran is currently rated as 60 
percent disabled for residuals of paravertebral myositis and 
pelvic tilt with clinical bilateral L4-L5, S1 lumbar 
radiculopathy, and effective from May 28, 1997.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (2003).  In 
addition, the veteran is rated in 40 percent disabled for 
residuals of left leg gunshot wound with fracture of tibia 
and fibula, effective from May 28, 1997.  See 38 C.F.R. 
§§ 4.71a, 4.71b, Diagnostic Codes 5312-5270 (2003).  The 
veteran is also rated as 10 percent disabled for residuals of 
pterygium of the right eye, effective from May 28, 1997.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6034 (2003).  The veteran 
has a noncompensable rating assigned for residuals of a 
tonsillectomy, effective from June 26, 1959.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6599-6518 (2003).  Finally, the 
veteran was also granted entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU), effective from May 28, 1997.  See 38 C.F.R. § 4.16 
(2003).       

VA treatment records dated from April 1988 to May 2001 show 
that the veteran continued to be treated for residuals of his 
service-connected eye, left leg, and back disabilities.  A 
July 1997 VA examination report showed that the veteran 
suffered from severe weakness of the lower extremities and 
had to walk with the aid of crutches.   

In a May 2002 VA aid and attendance/housebound examination 
report, the examiner listed the veteran's diagnoses as: (1) 
Status post three coronary artery bypass graft.  (2) Status 
post thoracotomy, mid sternotomy.  (3) Coronary artery 
disease.  (4) Status post myocardial infarct.  (5) Chronic 
ischemic heart disease.  (6) High blood pressure, controlled.  
(7) Microhematuria.  (8) Left pseudophakia with intraocular 
lens implant.  (9) Right mature cataract.  (10) Bilateral 
carpal tunnel surgically relieved.  (11) Right olecranon 
chronic bursitis.  (12) Severe degenerative joint disease of 
shoulders.  (13) Status post left complete rotator cuff tear. 
(14) Chronic low back pain.  (15) Degenerative disc disease 
of L1-S1 and herniated nucleus pulposus of L3-L4 level.  (16) 
Lumbosacral degenerative joint disease spondylolysis and 
spondylolisthesis.  (17) Gastroesophagic reflux.  (18) Status 
post bullet wound fracture in the left ankle well healed.  

In the May 2002 VA examination report, the examiner expressed 
the opinion that the veteran needs assistance for his daily 
living needs requirement in using stairways, bathing, and 
clothing due to limitation of the arm movement in the 
shoulder level and weakness of the lower extremities.  The 
examiner indicated that the veteran suffered from limitation 
of motion in his lower extremities due to weakness as well as 
lack of coordination.  It was noted in the report that the 
veteran had poor balance but no muscle atrophy.  The examiner 
stated that the veteran needed assistance to report to his 
examination as well as to leave the house.  However, the 
examiner also stated that the veteran was not bedridden, as 
he uses a walker with wheels to ambulate.  The examiner 
further noted that the veteran could ambulate using the 
walker slowly for short distances only, with assistance and 
close supervision in stairways.  However, it was noted that 
the veteran could walk without assistance in the house.  The 
veteran detailed that during a typical day he was sedentary 
at home, where he lives on the second floor, and has 
limitations on leaving the house, as he must be accompanied 
by his wife.  It was noted that the veteran sometimes spends 
the day at an institution watching television, listening to 
the radio, reading the newspaper, going to 
exercise/physiotherapy, and playing dominoes.     

In a June 2003 VA feet examination report, the examiner 
listed the veteran's diagnoses as: (1) Lumbar paravertebral 
myositis, pelvic tilt, clinical bilateral L4, L5, S1 
radiculopathy.  (2) Residuals, gunshot wound to the left leg 
with fracture of left tibia and fibula.  (3) Left leg 
discrepancy.  (4) Herniated nucleus pulposus.  The examiner 
opined that the veteran has generalized muscular atrophy of 
the lower extremities with chronic pain, numbness, and 
cramps, it was due to the veteran's residuals of a herniated 
disc as well as his service-connected low back and left leg 
conditions.  The examiner further noted that though the 
veteran can walk unassisted with lack of coordination and 
balance, he has (upon repetitive movements) excessive 
weakness, fatigue, lack of coordination, and pain.  In 
addition, the examiner stated that additional disabilities 
like severe atherosclerotic disease on the lower extremities, 
chronic ischemic disease, and bronchial asthma limit the 
veteran's mobility.     

In this case, the Board notes that the veteran does not meet 
the percentage disability criteria for consideration of 
special monthly compensation under 38 U.S.C.A. § 1114(s).  In 
addition, the competent medical evidence of record does not 
show that the veteran is, in fact, housebound.  

As for consideration of special monthly compensation based on 
the need for regular aid and attendance, the Board concludes 
that the evidence of record does not show that the veteran is 
entitled to special monthly compensation based on need for 
regular aid and attendance due to his service-connected 
disabilities.  Although evidence of record, specifically the 
August 2002 VA examination report, showed that the veteran 
needed assistance in bathing and dressing, this was 
attributed to limitation of arm movement in the shoulder 
level, which is not service-connected disability.  The 
examiner did note that the veteran needed assistance and 
supervision when using stairs, apparently due to service-
connected disability of the back and leg.  Although the 
veteran's service-connected disabilities cause physical 
incapacity, the service-connected disabilities alone have not 
been shown to require care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment, or to allow him to engage in 
activities of daily living such as bathing, dressing, eating, 
etc.  

As the evidence is not in equipoise, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The veteran's claim for entitlement to 
special monthly compensation based on need for regular aid 
and attendance due to service-connected disabilities is 
denied.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA also 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for dysthymia as well 
as   entitlement to special monthly compensation based on aid 
and attendance, housebound.  The veteran has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.

In this case, the RO sent the veteran a letter in April 2002 
as well as a statement of the case (SOC) issued in August 
2003, which notified the veteran of the type of evidence 
necessary to substantiate his claims.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
April 2002 letter issued by the RO as well as the August 2003 
SOC also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2002 letter from the RO was 
sent to the veteran before the RO's August 2002 rating 
decision that is the basis of the veteran's appeal.  The 
content of the notice provided by the RO fully complied with 
the requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, after notice was provided in the April 
2002 letter, the veteran's claims were readjudicated by the 
RO in a statement of the case issued in August 2003.  The 
Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2002 letter as well as 
August 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the April 2002 letter as well as 
the August 2003 SOC sent by the RO.  The Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the notice and development requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the appellant.


ORDER

Entitlement to service connection for dysthymia is denied.

Entitlement to special monthly compensation based on need for 
regular aid and attendance or based on housebound status is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



